327 F.2d 667
C. C. THOMAS, Appellant,v.YOUNGSTOWN SHEET & TUBE COMPANY, Webb & Knapp, Inc., Murph's Express, a partnership, E. T. Cressman, Peter B. Taylor, Rice's Food Store, and Dawson, Nagel, Sherman and Howard, Appellees.In the Matter of C. C. THOMAS, Alleged Bankrupt.
No. 7286.
United States Court of Appeals Tenth Circuit.
February 17, 1964.

Appeal from the United States District Court for the District of Colorado, William E. Doyle, Judge.


1
Allen A. Thoreen and Clayton H. Morrison, Denver, Colo., for appellant.


2
Richard H. Shaw, of Modesitt & Shaw, Denver, Colo., for appellee Youngstown Sheet & Tube Co.


3
Gerald M. Quiat, of Quiat, Seeman, Quiat & Woods, Denver, Colo., for appellee Webb & Knapp, Inc.


4
No appearances for other appellees.


5
Before BREITENSTEIN and HILL, Circuit Judges, and KERR, District Judge.


6
PER CURIAM.


7
A careful examination of the record in this case and consideration of the briefs and arguments of the parties convince us that the findings and decision of the district court were correct. Accordingly, the judgment is affirmed on the basis of that court's opinion reported in 211 F.Supp. 187.